Case 2:18-cv-00087-KGB Document 32-1 Filed 12/18/19 Page 1 of 21 |

Bureau of Prisons
Health Services
Clinical Encounter - Administrative Note

 

inmate Name: WHEELOCK, GUY EDWARD: | . Reg#  17000-044

Date.of Birth: 07/15/1958 Sex: M Race: WHITE Facility; FOR

Note. Date: 07/29/2015 13:03: Provider? Wingo, Michelle PA-C Unit: H15

 

Admin Note - Orders encouriter performed at Health Services.
Administrative Notes:
ADMINISTRATIVE NOTE 1 Provider: Wingo, Michelle PA-C
mec refill

New Medication Orders:

Rx#t Medication Order Date Prescriber Order
glipiZIDE Tablet 07/29/2015 13:03 10.-nig Orally - Two Times.a
Day x 90 day(s) -- **replaces
Glyburide*”

Indication: Diabetes mellitus, type II (adult-onset)

One Time Dose Given: No

Renew Medication Orders:

Rx# Medication Order Date Prescriber Order
286393-FOX Ranitidine HCI 300. MG TAB 07/29/2015 13:03: Take one tablet by mouth each:
evening x 90 day(s)

Indication: Esophageal reflux

One Time Dose Given: No

285991-FOX Clopidogrel Bisulfate 75 MG Tab 07/29/2015 13:03 Take one tablet by mouth each
‘ day x 90 day(s)

Indication: Other and unspecified. hyperlipidernia, Old: myocardial infarction
One Time Dose Giver No
285825-FOX Metoprolol Tarirate 25 MG Tab 07/29/2015 13:03 Take oné-haif (1/2) tablet

(12.5mg}.by mouth twice daily x
90 day(s)

Indication: Hypertension, Benign Essential

One Time Dose Given: No

 

EXHIBIT

Generated 07/29/2015 13:12 by. Wingo, Michelle PA-C Bureau of Prisons - FOR : |

 
Case 2:18-cv-00087-KGB Document 32-1 Filed 12/18/19 Page 2 of 21

 

17000-0414
FOR

 

Prescriber Order

Inmate Name: WHEELOCK, GUY EDWARD: Reg #:
Date of Birth: 07/15/1958 Sex: M Race: WHITE Facility:
Note Date: 07/29/2015 13:03: Provider: Wingo, Michélle PA-C Unit:
Renéw Medication Orders: :

Rot Medication Order Date

285824-FOX metFORMIN 1000 MG Tab 07/29/2015 13:03

285822-FOX Atorvastatin 20 MG TAB 07/29/2015 43:03

Indication: Diabetes mellitus, type II (adult-onset)

One Time Dose Given: No

Indication: Other and unspecified hyperlipidemia

One Time Dose Given: No

Discontinued Laboratory Requests:

Details Frequency
Chronic Care Clinics-Diabetic-CBC wrdiff One Time
Chronic Care Clinics-Diabetic-Comprehensive

Metabolic Profile

Chronie Gare Clinics-Diabetic-Lipid' Profile
Chronic. Care Clinics-Diabetic-Hemoglobin A1C
Chronic Care Ctlinics-Diabetic-Hepatic Profile

New Laboratory Requests:

Details Frequency
Lab Tests - Short List-Géneral-CBC w/diff Recurring

Lab Tests - Short List-General-Lipid Profile
Lab Tests - Short List-General-Microalbumin,
urine random

‘Lab Tests ~ Short List-General-TSH

Lab Tests - Short List-General-PSA, Total.

Lab Tests - Short List-General-Urinalysis (not

POC dipstick)
Labs requested to be reviewed by : Woodard, Shella S MD
Lab Tests - Short List-General-CBC w/diff Recurring

Lab Tests ~ Short List-General-Lipid. Profile
Lab Tests - Short List-General-Microalbumin,.
urine random

Lab Tests - Short List-Genéral-TSH

Lab Tests.- Short List-Génetal-PSA, Total:
Lab Tests - Short List-General-Urinalysis (not.

POC dipstick) ,
Labs requésted to be reviewed by : Woodard, Shella S MD

Lab Tests - Short List-General-Hemoglobin Recurring

AIC

Labs requested to be reviewed by? Woodard, Sheila S MD

Generated 07/29/2015.13:12 by Wingo, Michelle PA-C Bureau of Prisons. - FOR

Take one tablet by mouth two

times a day (SCr= 0.88.0n
02/19/15), A1C' 7.4 x 90 day(s)

Take one tablet.by mouth each

evening x 90 day(s)
Due Date Priority
42/16/2015 00:00 Routine
Due. Date. Priority
08/28/2015 00:00 Routine.
02/28/2016 00:00 Routine
08/28/2015 00:00 Routine

Page. 2 of 3

 
Case 2:18-cv-00087-KGB Document 32-1 Filed 12/18/19 Page 3 of 21

 

Inmate Name: WHEELOCK, GUY EDWARD Reg #:

 

 

| 1EE 17000-0471
Date of Birth: = O7/15/1958 Sex: M Race: WHITE Facility: FOR
Note Date: 07/29/2018 13:03 Provider: Wingo, Michelle PA-C Unit: H15
Lab Tests - Short List-General-Hemaglobin Recurring 41/28/2016.00:00 _ Routine
AIC
Labs requested to be reviewed by » Woodard, Sheila S MD
Lab Tests - Short List-Gerieral-Hemoglobin. Recurring 02/28/2016 00:00 Routine
AIG
Labs requested to be reviewed by » Woodard, Sheila S MD
Lab Tests - Short List-General-Hemoglobin Recurring. 05/28/2016 00:00 Routine
ATC
Labs requested to be.reviewed by © Woodard, Sheila S MD
Schedule:
Activity Date Scheduled Scheduled Provider
MLP Chronic Care Follow up 11/27/2015 00:00: MLP 01
Chronic Care Visit 05/27/2016 00:00 Physician 01
Copay Required: No. Cosign Required: Yes
Telephone/Verbal Order: No
Completed by Wingo, Michelle PA-C on 07/29/2015 13:12
Requested to be cosigned by Woodard, Sheila S MD.
Cosign documentation will be displayed on the: following page.
Generated 07/29/2015 13:12 by Wingo, Michelle PA-C, Buréau of Prisons - FOR Page 3 of 3

 
Case 2:18-cv-00087-KGB Document 32-1 Filed 12/18/19 Page 4 of 21

Bureau of Prisons:
Health Services

 

Cosign/Review
Inmate Name: WHEELOCK, GUY EDWARD | Reg#  17000-041
Date of Birth: 07/15/1958 Sex: M Race: WHITE
Encounter Date: 07/29/2015 13:03 Provider: Wingo, Michelle PA-C Facility: FOR

 

Cosigned by Woodard, Sheila S MD on 07/30/2015 07:40.

Bureau of Prisons - FOM

 
Case 2:18-cv-00087-KGB Document 32-1 Filed 12/18/19 Page 5 of 21

Bureau of Prisons.
Health Services
Clinical Encounter

 

Inmate Name: WHEELOCK, GUY EDWARD . Reg# 17000-0414

Date of Birth: 07/15/1958 Sex: M Race: WHITE Facility; FOR
Encounter Date: 08/31/2015 10:56 Provider; Bowman, Teresa Unit: H15

 

Admin Note.- General Administrative Note encounter at Health: Services.
Reason Not Done: No Show

Comments: was.no show for lab callout

Gosign Required: No

Completed by Bowman, Teresa Phlebotomist CPT-NHA on 08/31/2015 10:57,

 

_ EXHIBIT

Genetated 08/31/2015 10:57 by Bowman, Teresa Bureau of Prisong.-FOR ~ A

 
Case 2:18-cv-00087-KGB Document 32-1 Filed 12/18/19 Page 6 of 21

Bureau of Prisons
Health Services
Clinical Encounter

 

 

Inmate Name: WHEELOCK, GUY EDWARD Reg #: 17000-0411
Date of Birth: 07/15/1958 Sex: M Race: WHITE Facility: FOR,
Encounter Date’ 09/17/2015 13:44 Provider; Bowman, Téresa Unit: H15

Admin Note - General Administrative Note encounter at Health Services.

Reason Not Done: No Show

Comments: was no show for lab callout

Cosign Required: No

Completed by Bowman, Teresa Phlebotomist CPT-NHA on 09/17/2015 13:42,

Generated 09/17/2015 13:42 by Bowman, Teresa Bureau of Prisons - FOR Page tof 7

 
Case 2:18-cv-00087-KGB Document 32-1 Filed 12/18/19 Page 7 of 21

Bureau of Prisons
Health Services
Clinical Encounter

 

Inmate Name: © WHEELOCK, GUY EDWARD Reg#  17000-041
Date of Birth: 07/15/1958 Sex: M Racer WHITE Facility: FOR
Encounter Date; 09/22/2015 10:24 Provider: Bowman; Teresa Unit: H15:

 

Adtnin Note - General Administrative Note encounter at Health Services,
Reason Not Done? No Show

Comments: was no show for lab callout

Cosign Required: No

Completed. by Bowman, Teresa Phlebotomist CPT-NHA on 09/22/2015 10:25,

Generated 09/22/2015 10:25 by Bowman, Teresa Bureau of Prisons:- FOR Page 1.of 4

 
Case 2:18-cv-00087-KGB Document 32-1 Filed 12/18/19 Page 8 of 21

Bureau of Prisons
Health Services
Clinical Encounter

 

inmate Name: WHEELOCK, GUY EDWARD Reg#  17000-041
Daté of Birth: 07/15/1958 - Sex: M Race: WHITE Facility: FOR
Encounter Date: 09/23/2015 10:49 Provider: Bowman, Teresa Unit: H15

 

Admin Note -- General Administrative Note encounter at Health Services.
Reason Not Done: No Show
Comments: was no show for lab callout

Cosign Required: No .
Completed by Bowman, Teresa Phlebotomist CPT-NHA on 09/23/2015 (0:50.

Generated 09/23/2015 10:50 by Bowman, Teresa Bureau of Prisons. - FOR Page 1 of 1

 
Case 2:18-cv-00087-KGB Document 32-1 Filed 12/18/19 Page 9 of 21

BP-S358,060 MEDICAL TREATMENT REFUSAL | CDFRM

 

 

‘SEP 65

eae ee ee a ee cinmrineunsemninnemininiemmneans = OE RAL BUREAU OF PRISONS
9-28-1016
Date; :

1, GUY WHEELOCK 17000-041__, refuse treatment recommended by the federal

Bureau of Prisons Medical staff for the following condition(s):

DESCRIBE CONDITION IN LAYMAN'S TERMINOLOGY:

cbe widiff, urinalysis, psa total, tsh, micro urine, lipid, ate

The following treatment(s) was/were recommended:

lab orders of

8-28-2015:-- 2 orders
11-28-2015-1 order

2-28-2015-2 orders

5-28-2015- 1: orders

is refusing any and all Jab orders

Federal Bureau of Prisons Medical staff members have carefully explained to me that the follawing
possible consequences and/or complications may result because of my refusal to accept treatment:

delay in diagnosis, treatment, and possible death

l understand the possible consequences and/or complications, listed above, and still refuse t
recommended treatment. | hereby assume all responsibility for my physical and/or mental condition, and
release the Bureau of Prisons and its employees from any and all liability for respecting and following my
expressed wishes and directions. :

BOWMAN, TERESA 8-28-2015:

nseled by Neon _ Pa C
Toque 4 ee \ \
FOR--FORREST GITY FC! EXHIBIT

Signature of Witness Date ‘ z

 

 

 

 
Case 2:18-cv-00087-KGB Document 32-1 Filed 12/18/19 Page 10 of 21

   
       
   

BP-AO807

SEP 17 INFLUENZA VACCINE CONSENT - INMATES CDFRM

U.S. DEPARTMENT OF JUSTICE vee KEDERAL BUREAU OF PRISONS

(*Note: CDC Vaccirie Information Statemenis in miultipla languages available at: www.cdc.gov/vaccines/pubs/visi).

| have been provided a.copy of the Vaccine information Statement” for Influenza Vaécine dated |

- Lhave had the opportunity
to ask questions about-the benpfits and risks of vaccination.

[_] | consent to receive thd influenza vaccine at this tine:

Health Questions Pripr to Influenza Vaccination (Check Yes ar No}:

 

Yes | No Health Questions

 

Are. you sick today? (if moderately to severly ill should postpone vaccination)

 

Ho you have allergy to.eqgs?

 

Have you ever had serious reaction to influenza vaccine?
If so, describe:

 

 

 

 

Have you had Guillain-Barré syndrome (progressive paralysis)?

 

 

Inmate Signatur;

we.

Witness Signatura Date.

 

 

 

 

 

 

  

I decline.to receive the Influenza vaccine at this time: Lil o él {Z tt e&

 

Inmatg Signature tf . Witness Signature ate ne
ile Millen AO ae A LT

. flips, RN, DC/IOP

FCC Forrest City, AR

 

 

 

 

 

 

 

 

 

 

Name
GUY WHEELOCK

Regvd ; : : ISSN
47000-044

Institution
FOX--FORREST-CITY FCC

 

 

 

 

Prescribed By P6190 EXHIBIT

 

4

 
Case 2:18-cv-00087-KGB Document 32-1 Filed 12/18/19 Page 11 of 21

BP-$358.060 MEDICAL TREATMENT REFUSAL CDFRM

SEP 05

Meee ee ee eee CE cxsarscecutemsunsineammcanmmme 2OG RAL BUREAU OF PRISONS

   
 

4-1-2016
Date

|, GUY WHEELOCK 17000-041__, refuse treatment recommended by the Federal
Bureau of Prisons Medical staff for the following condition(s):
DESCRIBE CONDITION IN LAYMAN'S TERMINOLOGY:

Diabetes and high cholesterol,

The following treatment(s) was/were recommended:

Routine Middle Level Provider Follow-up FOR /t L¢ 7LY iz

Federal Bureau of Prisons Medical staff members have carefully explained to me that the following
possible consequences and/or complications may result because of my refusal to accept treatnient:

Continuation and or worsening of medical conditions leading to possible death.

| understand the possible consequences and/or complications, listed above, and still refuse
recommended treatment. | hereby assume all responsibility for my physical and/or mental condition, and
release the Bureau of Prisons and its employees from any and all liability for respecting and following my
expressed wishes and directions.

 

KRUGER, MICHAEL R. AHSA 4-1-2016
Counseléd by Date KG Signature: { Date

 

 

 

FOR--FORREST CITY FCI

Signature of Witness 7 Date

EXHIBIT

Ss

 

 
Case 2:18-cv-00087-KGB Document 32-1 Filed 12/18/19 Page 12 of 21

BP-S958 060 MEDICAL TREATMENT REFUSAL _ CDFRM

     

 

8-8-2016 |
Date i

1, GUY WHEELOCK _ _—,-17000-041_, refuse treatment recommended by the Fedral
Bureau of Prisons Medical staff for the following condition(s): i
DESCRIBE CONDITION IN LAYMAN'S TERMINOLOGY:

cbow/diff, emp, atc, micro urine, lipid

The following treatment(s) was/were recommended:

cbew/diff, cmp, atc, micro urine, lipid

Federal Bureau of Prisons Medical staff members have carefully explained to me that the following
possible consequences and/or complications may result because of my refusal to accept treatment:

delay in diagnosis, treatment, possible death

| understand the possible consequences and/or complications, listed above, and still refuse i
recommended treatment. | hereby assume all responsibility for my physical and/or mental condit on, and
release the Bureau of Prisons and its employees from any and all liability for respecting and following my
expressed wishes and directions.

BOWMAN, D. CMA _ 8-8-2016 be/ Wy, | i Als I

  

 

 

 

Counseled by 7 Date. Patients Signature /Ddte
Signature of Witness Date FOR--FORREST CITY FCI . EXHIBIT
3
16

 
Case 2:18-cv-00087-KGB Document 32-1 Filed 12/18/19 Page 13 of 21

Bureau of Prisons
Health Services
Clinical Encounter

 

Inmate Name: WHEELOCK, GUY EDWARD Reg #: 17000-0411
Date of Birth: 07/15/1958 Sex: M Race: WHITE Facility, FOR
Encounter Date: 08/26/2016 13:34 Provider: Waits, Annette LPN. Unit: H15:

 

Adinin Note - General Administrative Note. encounter at Health Services.
Reason Not Done: No Show

Comments: Inmate was a No Show for MD CCC callout today. at 1200,
Cosign Required: No

Completed by Waits, Annette LPN on 08/26/2016 13:35.

EXHIBIT

_)_

Generated 08/26/2016 13:35-by Waits, Annette LPN Bureau of Prisons - FOR

 

 
Case 2:18-cv-00087-KGB Document 32-1 Filed 12/18/19 Page 14 of 21

Be abor INFLUENZA VACCINE CONSENT - INMATES CDFRM

 
 

vailable aft www.cdc.gov/vaccines/pubs/vis}

   

(*Note: CDC Vaccine infomation Statemenis in multiple languages a

tT have been provided a copy. of the Vaccine Information Statement* fdr Influenza Vaccine dated . [have had the opportunity
to-ask questions. about the benefits and risks of vaccination.

CJ I consent to recelve the influenza va¢cine.at this time

Health Questions Prior to Influenza Vaccination (Check Yes or No)

 

‘Yes | No | Health Questions
Are you sick today? (if moderately to severly ili should postpone vaccination):

 

 

Do you have allergy to-eggs?

 

Have you ever had seridus reaction to influenza vaccine?
ifso, describe;

 

 

 

 

Have you had Guillain-Barré syndrome. (progressive paralysis}?

 

 

Inmate Signature : | Witness Signature Date

 

 

 

 

 

 

 

BS ‘Sionaty ‘e Date

My LL

 

 

 

 

 

 

 

§. Phillips, RN, IDCAOP .

 

 

 

 

| i FCC Forrest City, AR
Uifrifle VE
Name
GUY WHEELOCK
Reg. # - Sa
47000-0441
nstitution
FOX-FORREST CITY FCG

 

 

 

Prescribed By P6190

EXHIBIT

 

 
Case 2:18-cv-00087-KGB Document 32-1 Filed 12/18/19 Page 15 of 21

BP-S368.060 MEDICAL TREATMENT REFUSAL CDFRM ~

 

SEP 06
US DEPARTMENT OF JUSTICE msmermeerenimmmamaenmmammema = ERAL BUREAU OF PRISONS
| 41-29-2016
Date
t, GUY WHEELOCK 17000-041___, refuse treatment recommended by the Federal

 

Bureau of Prisons Medical staff for the following condition(s):

DESCRIBE CONDITION IN LAYMAN'S TERMINOLOGY:

Patient is a Type 2 DM who is not
interested in taking any of his medications..

The following treatment(s) was/were recommended:

Metformin
Glyburide.

Federal Bureau of Prisons Medical staff members have carefully explained to me that the following
possible consequences and/or complications may result because of my refusal to accept treatment:

| explained the Risk Factors associated with
Non-Complaince with his Diabetic. medications
and he fully understand.

| understand the possible consequences and/or complications, listed above, and still refuse
recommended treatment. | hereby assume all responsibility for my physical and/or mental condition, and
release the Bureau of Prisons and its employees from any and ail liability for respecting and followirig my
expressed wishes and directions.

WOODARD, SHEILASMD _11-29-2016 x buy whifk We gE Nb
Se

Counseled by . Date itientf Signature

| a /' G FOR-FORREST CITY FCI EXHIBIT

 

 

4

 
Case 2:18-cv-00087-KGB Document 32-1 Filed 12/18/19 Page 16 of 21

Bureau of Prisons
Health Services
Clinical Encounter

 

Inmate Name: WHEELOCK, GUY EDWARD

Reg# 17000-044

 

 

 

Date of Birth: 07/15/1958 Sex:  M_ Race: WHITE Facility: FOR
Encounter Date: 03/29/2017 10:15 Provider: Woodard, Sheila. S MD Unit: Hi5
Chronic Care - Chronic Gare Clinic encounter performed at Health Services.
SUBJECTIVE: ,
COMPLAINT 1 ‘Provider: Woodard, Sheila S MD:
Chief Complaint: GENERAL
Subjective: Chronic Care visit for this patient who
IS NOT INTERESTED IN ANY MEDICAL CARE
WHATSOEVERIII. States." he wants to wait until his medical
conditions Décline to 4 Care Level 4 so that he may be transferred
‘to Rochester; Mn. 80 that he can:be close to his family".
Patient has signed to Medical Refusal Forms: ON 11/29/2016
and February 8, 2017,
Pain: No
Seen for clinic(s): Diabetes, Endocrine/Lipid
Removed from clinic(s): Diabetes, Endocrine/Lipid
OBJECTIVE:
ASSESSMENT:
Diabetes mellitus,. type II (adult-onset), 250,00 - Current
Esophageal reflux, 530.81 - Current
Hypertension, Benign Essential, 407.1 - Current
Other and unspecified hyperlipidemia, 272.4 - Current
Polyneuropathy. in diabetes, 357.2 - Current
PLAN:
Disposition:
Return Immediately if Condition Worsens
Other:
Patient refuses to have any of his vital signs taken; labs drawn
‘ot-any examination performed.
Patient Education Topics: :
Date Initiated Eormat Handout/Topic. Provider Outcome:
03/29/2017 Counseling Access to Care Woodard, Sheila Verbalizes
Understanding
EXHIBIT
Generated 03/29/2017 12:10 by Woodard, Sheila S MD Buréau of Prisons - FOR \ CO

 
Case 2:18-cv-00087-KGB Document 32-1 Filed 12/18/19 Page 17 of 21

 

Inmate Name: WHEELOCK, GUY EDWARD . Reg#: 17000-041

 

Date of Birth: 07/15/1958 Sex: M Racer WHITE Facility: FOR
Eneotinter Date: 03/29/2017 10:15 Provider: Woodard, Sheila S MD: Unit  H16
Copay Required: No Cosign Required: No

Teléphone/Verbal Order: No

Completed by Woodard, Sheila S MD on 03/29/2017 12:10

Generated 03/29/2017 12:10 by Woodard; Sheila S MD Bureau of Prisons - FOR: Page 2.0f 2

 
Case 2:18-cv-00087-KGB Document 32-1 Filed 12/18/19 Page 18 of 21

Bureau of Prisons
Health Services
Clinical Encounter

 

Inmate Name: WHEELOCK, GUY EDWARD Reg# 17000-0441
Date of Birth; = 07/15/1958 Sex: M Race: WHITE Facility: FOR
Encounter Date: 06/21/2017 11:04 Provider; Bowrhan, D. CMA Unit: H15

 

Admin Note - General Administrative Note encounter at Health Services.
Reason Not Done: No Show
Commients: has no. showed lab callout several times for month of June 2017

Cosign Required: No
Completed: by Bowman, D. CMA on 06/21/2017 14:53.

EXHIBIT

_\\__

Generated 06/21/2017 11:53 by Bowman, D, CMA Bureau of Prisons + FOR

 

 
Case 2:18-cv-00087-KGB Document 32-1 Filed 12/18/19 Page 19 of 21

Bureau of Prisons
Health Services
Clinical Encounter

 

inmate Name: WHEELOCK, GUY EDWARD Reg #: 17000-041
Date of Birth: 07/15/1958 Sex: M Race: WHITE Facility: FOR
Encounter Date: 06/22/2017 12:35 Provider: Bowman, D..CMA Unit: H15

 

Admin Note - Gerieral Administrative Note encounter at Health Services.

Reason Not Done: Refused

Comments: after several no shows for lab call out | contacted unit mger for I/M to be sent over he refused lab and refused to
sign lab refusal form witnessed by Phillips, S., IOP/RN:

Cosign Required: No

Completed by Bowman, D. CMA on 06/22/2017 12:37.

Generated 06/22/2017 12:37 by Bowman; D.. CMA Bureau of Prisons - FOR Page 10f 4

 
Case 2:18-cv-00087-KGB Document 32-1 Filed 12/18/19 Page 20 of 21

 

pelea MEDICAL TREATMENT REFUSAL CDFRM
6-22-2017 |
Date

|, GUY WHEELOCK 17000-041__, refuse treatment recommended by the Federal

 

Bureau of Prisons Medical staff for the following condition(s):

DESCRIBE CONDITION IN LAYMAN’S TERMINOLOGY:

fecal occult stool test

The following treatment(s) was/were recommended:

fecal occult stool tést

Federal Bureau of Prisons Medical staff members have carefully explained to me that the following
possible consequences and/or complications may result because of my refusal to. accept treatment:

delay in diagnosis, treatment, possible death

{ understand the possible consequences and/or complications, listed above, and still refuse
recommended treatment. | hereby assume ail responsibility for my physical and/or mental condition, and
release the Bureau of Prisons and its employees from any and all liability for respecting and following my

expressed wishes and directions.

 
 

BOWMAN, D. CMA 6-22-2017

Bown A) Cwhe- Date
CP uhh, | 5. P hill pit 2077 FOR--FORREST CITY FGI

Signature of weyers VV Date:

Aehuted tp 64

Patient’s Signature: L.- x11

 
Case 2:18-cv-00087-KGB Document 32-1 Filed 12/18/19 Page 21 of 21

Bureau of Prisons
Health Services
Clinical Encounter - Administrative Note

 

Inmate Name: WHEELOCK, GUY EDWARD Reg#, — 17000-041
Date of Birth: 07/15/1958 Sex: M _ Race‘ WHITE Facility: FOR
Note Date: 02/12/2018 08:50. Provider: Cook, Kathy RN/IDC/IOP. Unit: H15

 

Admin Note - General Administrative Note encounter performed at Health Services:
Administrative Notes:

ADMINISTRATIVE NOTE 1 Provider: Cook, Kathy RN/IDC/IOP

Category 3 for offering the influenza vaccine. This patient was placed.on callout for an influenza Vaccine
today. Patient reported to the IOP office and was very upset because he was on callout. Patient stated he
was being harassed due to being on callout and stated the he had already requested not to ever be called _
over or placed on callout for medical. Patient states this will be added to his law-suit. |. attempted to explain to
him the process of the annual influenza vaccine clinics and offering to the chronic care clinics and persons
over 50 yeats of age.. Patient became. upset and.said he was being discriminated against due to his age..
Patient said he was not signing a refusal form and was not faking a vaccine. Patient left my officé Upset. This
encounter was witnessed by another nurse:

Copay Required:No Cosign Required: No
Telephone/Verbal Order: No

Completed by Cook, Kathy RN/IDC/OP on 02/12/2018 08:57

EXHIBIT

Generated 02/12/2018 08:57 by Gook, Kathy RNADC/OP Bureau of Prisoris - FOR ’ \ 2

 

 
